UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

W. RAY WARD,
Plaintiff-Appellant,

v.                                                                No. 98-2153

ELI LILLY AND COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Patrick Michael Duffy, District Judge.
(CA-97-418-2-23AJ)

Submitted: February 23, 1999

Decided: March 19, 1999

Before ERVIN, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Jon Lawrence Austen, PRATT-THOMAS, PEARCE, EPTING &
WALKER, P.A., Charleston, South Carolina, for Appellant. Sue C.
Erwin, Jim O. Stuckey, II, William C. Wood, Jr., NELSON, MUL-
LINS, RILEY & SCARBOROUGH, Columbia, South Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

W. Ray Ward appeals the district court's order granting Appellee's
motion for summary judgment and dismissing his claim arising under
the Age Discrimination in Employment Act (ADEA), 29 U.S.C.A.
§ 621-634 (West 1999), as well as his related state claims. We have
reviewed the record and the district court's opinion accepting in part
and rejecting in part the report and recommendation of the magistrate
judge. See Ward v. Eli Lilly & Co., No. CA-2:97-0418-23 (D.S.C.
July 2, 1998). Finding no error, we affirm.

Ward was employed by the pharmaceutical manufacturer Eli Lilly
& Co. (Lilly) from 1973 until his dismissal from the company in
1996. During his tenure at Lilly, Ward served exclusively in the
capacity of sales representative; his responsibilities included meeting
with local physicians to recommend his company's products and dis-
tribute free samples. This process was highly regulated both by the
Prescription Drug Marketing Act (PDMA) 21 U.S.C.A.§ 331, 333,
353, 381 (West 1972 & Supp. 1998), and internal Lilly procedures.

Ward's troubles with Lilly began in March 1995 when he failed a
company audit of his pharmaceutical sample locker. As a result, Lilly
placed Ward on "Sample Accountability Enforcement Level A"1 and
directed him to better regulate the samples under his control. In
December 1995 Ward failed a second audit of his sample locker as
a result of several violations of the PDMA. Ward was then placed on
"Sample Accountability Enforcement Level B." In February 1996,
Ward's supervisor, Stan Bialkowski, issued a letter placing Ward on
_________________________________________________________________
1 Sample Accountability Level A is the first level of enforcement in
Lilly's Sample Accountability program. An employee may be moved to
a higher level "due to detected trends or due to the receipt of other rele-
vant information." (JA at 133).

                    2
probation for six months. During this probationary period Ward was
told his "performance must be completely satisfactory, or you may be
subject to immediate dismissal." (JA at 489). In addition to the sample
accountability discrepancies, the letter also cited deficiencies in
Ward's team work, communication, and overall business acumen. In
March 1996, Bialkowski sent Ward a follow up notice in which he
indicated: "Ray, you are not meeting [the] expectations of your proba-
tion. Your performance needs to change immediately." (JA at 492).
Following a meeting between Ward and Bialkowski in April 1996,
Ward was issued yet another letter indicating that his performance
was unacceptable. (JA at 493-94). Finally, as part of the ongoing
investigation into Ward's sample accountability, Lilly discovered a
series of apparent forgeries on some of the physicians' signature cards
that Ward had submitted in support of his sample accountability.
Thereafter, on June 12, 1996, Lilly fired Ward; the instant suit fol-
lowed.

Ward asserted his claim under the ADEA. He additionally raised
state claims of breach of contract, breach of contract accompanied by
fraudulent act, and promissory estoppel. Finding that there were no
material facts in dispute and that Ward had failed to make his prima
facie case, the district court granted Lilly's motion for summary judg-
ment.

We review de novo a district court's grant of summary judgment.
See Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167
(4th Cir. 1988). Summary judgment is appropriate when the record
considered as a whole could not lead a rational trier of fact to find for
the non-moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 248-49 (1986). A party moving for summary judgment must
show the absence of evidence to support his opponent's case. Celotex
Corp. v. Catrett, 477 U.S. 317, 325 (1986). However, the non-movant
bears the burden of demonstrating the presence of a contested issue
of fact. The non-movant must point to specific evidence establishing
a triable dispute, and cannot rely upon bare allegations. See Anderson,
477 U.S. at 248-49; Fed. R. Civ. P. 56.

To establish a claim under the ADEA, Ward was required to show
that: (1) he was in the age group protected by the ADEA; (2) he was
discharged or demoted; (3) at the time of his discharge or demotion,

                    3
he was performing his job at a level that met his employer's legiti-
mate expectations; and (4) his discharge occurred under circum-
stances that raise a reasonable inference of unlawful age
discrimination. See O'Connor v. Consolidated Coin Caterers Corp.,
517 U.S. 308, 310-12 (1996). The proof scheme originally formulated
for Title VII cases in McDonnell Douglas Corp v. Green, 411 U.S.
792, 802 (1973), applies in ADEA cases. See Causey v. Balog, 162
F.3d 795, 800 (4th Cir. 1998). If a plaintiff establishes his prima facie
case, the burden of production shifts to the defendant, who may rebut
the presumption by providing a legitimate non-discriminatory ratio-
nale for the adverse action. The plaintiff may then attempt to disprove
this rationale as mere pretext for discrimination. See Texas Dep't of
Community Affairs v. Burdine, 450 U.S. 248, 253-56 & n.10 (1981);
McDonnell Douglas, 411 U.S. at 802. The burden of proving discrim-
ination remains at all times on the plaintiff. See St. Mary's Honor Ctr.
v. Hicks, 509 U.S. 507 (1993).

We need not evaluate whether Ward established a prima facie case
because it is abundantly clear that even if he did so, Lilly came forth
with a legitimate, non-discriminatory reason for his discharge. Specif-
ically, Ward repeatedly violated Lilly's procedures and federal law
for more than a year preceding his dismissal.2 Ward did not present
any evidence that Lilly's reason for terminating him was pretextual.
Accordingly, the district court was correct in its determination that
Lilly's termination of Ward did not implicate the ADEA.3
_________________________________________________________________
2 Although Ward asserts that Lilly's grounds were a mere pretext for
his dismissal, we find this argument unpersuasive. Ward points to the
statements of another Lilly sales representative based in Kansas City who
allegedly told Ward in 1993 that his supervisors (the Kansas City super-
visors) had told him that Lilly management was trying to "get rid of older
employees." Because these statements were remote in time, as well as
remote from Ward's own supervisors and territory, the district court cor-
rectly determined that they were not relevant.
3 Ward presented evidence to the district court regarding the allegedly
forged signatures of physicians who Ward claims received missing sam-
ples. Although the evidence could have been interpreted as exculpatory
to Ward, it came to light long after Lilly had terminated Ward's employ-
ment. Therefore, as the district court properly noted, the fact that Ward
may eventually be cleared of some of the accusations of falsified records
"does not change the conclusion that the firing itself was non-
discriminatory at the time that it occurred." (JA at 46) (citing Moore v.
Eli Lilly & Co., 990 F.2d 812, 816 (5th Cir. 1993)).

                     4
We also find no error in the district court's decision to exercise its
supplemental jurisdiction over Ward's remaining state law claims.
See 28 U.S.C. § 1367 (1994). Ward based his breach of contract and
promissory estoppel claims on several alleged statements of Lilly rep-
resentatives as well as his employee handbook. (Brief of Appellee at
25-26). However, these statements fall far short of the language
required to create a binding employment contract. See Storms v.
Goodyear Tire & Rubber Co., 775 F. Supp. 862, 867 (D.S.C. 1991).
To the contrary, Ward was on actual notice that his employment was
"at will" when he signed a document prior to beginning work with
Lilly in 1973 that specifically stated "EMPLOYMENT CAN BE
TERMINATED BY WRITTEN NOTICE OF EITHER PARTY." (JA
at 381-82) (capitalization in original). Considering this evidence, it is
clear that the district court was correct in awarding summary judg-
ment for Lilly on Ward's remaining state law claims.

We therefore affirm the order of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     5